Citation Nr: 1116506	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  07-37 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1959 to May 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana - which, in relevant part, denied the Veteran's claims for service connection for a low back disorder, hearing loss and tinnitus.  His appeal initially concerned all three claims.  However, in another RO decision since issued in April 2009, his hearing loss and tinnitus claims were granted.  And since he did not appeal either the ratings or effective date assigned for those disabilities, those claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).


FINDING OF FACT

The weight of the competent and credible evidence is against finding that the Veteran's current low back disorder is related to or the result of his complaint of back pain in service.


CONCLUSION OF LAW

The Veteran's current low back disorder is not due to disease or injury incurred in or aggravated by his active military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2006, prior to the initial adjudication of his claim in March 2007, so in the preferred sequence.  That letter informed him of the type of information and evidence required to substantiate his service-connection claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  That letter also complied with Dingess by as well apprising him of the downstream disability rating and effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs), Social Security Administration (SSA) records, and VA evaluation and treatment records.  There is no indication of any outstanding records pertaining to his claim.  

VA also afforded the Veteran a medical examination in January 2009 with a supplemental medical opinion in April 2009 concerning whether his low back disorder is attributable to his military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Service Connection for a Low Back Disorder

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Medical evidence is not always or categorically required when the determinative issue involves either medical etiology or diagnosis, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn etiologically link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Some conditions like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's STRs show a complaint of low back pain in July 1961.  As cause of this pain, he indicated that he had hurt his back at Parris Island, South Carolina, two years earlier (so in 1959) and that it had been bothering him since.  He reported that his back hurt intermittently throughout the night and was worse when he stood for any period of time or extended it.  He also reported that his legs once had given out from the pain.  The examiner found slight tenderness to pressure over the lower lumbar vertebrae.  X-rays were negative, however.  The examiner diagnosed postural back strain.  The STRs show another complaint of sore back in December 1961.  This time, the Veteran reported a back sprain two months earlier, which he said was aggravated by pounding rocks.  His separation examination in May 1967 was unremarkable for any spine abnormalities.

A November 2002 examination by R.P.G., M.D., found decreased range of motion of the dorsal lumbar spine with flexion to 50 degrees and extension, lateral flexion, and lateral rotation to 10 degrees.  Straight leg raising was negative to 70 degrees bilaterally.  Dr. R.P.G. diagnosed degenerative arthritis of the back.

The January 2009 VA examination revealed hypertrophic changes at several 
disc-space levels.  The Veteran had flexion to 80 degrees, extension to 10 degrees, right lateral flexion to 40 degrees, left lateral flexion to 35 degrees, and lateral rotation to 45 degrees bilaterally.  The examiner noted some tenderness, muscle spasm and guarding in the thoracic sacrospinalis, but not severe enough to cause abnormal gait or abnormal spinal contour.

The April 2009 supplemental medical opinion determined the Veteran's complaints during service of low back pain and the resultant diagnosis of back sprain/strain was not related to his current back pathology.  In explaining the medical basis or rationale for this opinion, this examiner indicated the Veteran's current minimal boney deterioration is common in an individual of his age with moderate obesity.  This examiner therefore concluded the Veteran's complaint of back pain in service is less likely than not the cause or contributing factor to his current back problems.  Since this VA examiner based his opinion on a review of the pertinent medical and other evidence in the file, including the STRs concerning the complaints, evaluation and treatment the Veteran received during service for his back, and more importantly discussed the rationale of the opinion, which is where most of the probative value of the opinion is derived, the Board finds this opinion constitutes compelling evidence against the claim for service connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  See, too, Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")


This VA compensation examiner's opinion is unrefuted, at least by any other medical evidence in the file.  And since the Veteran's current low back disorder involves arthritis (degenerative joint disease) and perhaps disc disease, it is not the type of condition that is readily amenable to lay diagnosis or, more importantly, probative lay comment regarding its etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).

In any event, the Board also has considered the Veteran's lay statements and testimony.  He is competent to report his symptoms (like persistent pain, etc.) and their onset, which he says was following the injuries mentioned during his military service.  See 38 C.F.R. § 3.159(a)(2).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.).  Indeed, this is especially true when, as here, his complaints, evaluation and treatment during service are objectively documented in his STRs.  But his lay testimony regarding having experiencing continuous symptoms since service is not considered in isolation, instead, weighed against the medical and other evidence in the file.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (recognizing lay evidence as potentially competent to support presence of disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records, but also reaffirming the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  And to ultimately have probative value, his lay testimony concerning this must be both competent and credible.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).


In balancing the evidence for and against the claim, the evidence favoring the claim consist entirely of the Veteran's unsubstantiated lay opinion that his low back strain in service is the same condition from which he currently suffers.  Whereas the evidence against his claim is the April 2009 VA medical examiner's opinion that the complaints and diagnosis in service are unrelated to the current low back condition.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

The Board finds the VA examiner's opinion more probative than the Veteran's because of his medical expertise.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  Because this VA examiner is a physician and the Veteran has not indicated any medical expertise, the Board finds this VA examiner's opinion more probative because, again, the specific type of current disability at issue (degenerative arthritis and perhaps also disc disease) is not readily amenable to just lay diagnosis or probative comment on its etiology.  This is evidenced for example by the fact that, according to 38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis must be objectively confirmed by X-ray findings.  So, by definition, it is incapable of mere lay diagnosis.  This also, in turn, means the Veteran is incapable of determining whether he had arthritis in his low back to the required minimum compensable degree of at least 10-percent disabling within one year of his discharge from service because this determination is based on whether there was X-ray confirmation of arthritis within this specified time frame (there was not) and its resultant affect on his range of motion, another determination that is based on objective data, which in turn is determined by Diagnostic Codes 5235-5242 of the General Rating Formula for Diseases and Injuries of the Spine or, alternatively, by Diagnostic Code 5243, the Formula for Rating Intervertebral Disc Syndrome (IVDS, i.e., disc disease) Based on Incapacitating Episodes.

Therefore, in weighing these opinions against one another, the evidence against the Veteran's claim outweighs the evidence favoring it.  And since, for these reasons and bases, the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied.


ORDER

The claim for service connection for a low back disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


